610 F.2d 547
In the Matter of the INVESTIGATION OF the ADMINISTRATION OFthe BANKRUPTCY COURT.Appeal of Bankruptcy Judge Gordon THOMPSON.
Nos. 79-1828, 79-1745.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 5, 1979.Decided Dec. 14, 1979.

Kermit Edward Bye, Vogel, Brantner, Kelly, Knutson, Weir & Bye, Fargo, N. D., for appellant.
James R. Britton, U. S. Atty., Fargo, N. D., Francis X. Hermann, Sp. Asst. U. S. Atty., and Robin Sjaastad, Legal Intern, Minneapolis, Minn., for appellee in No. 79-1745.
James R. Britton, U. S. Atty., Fargo, N. D., and Francis X. Hermann, Sp. Asst. U. S. Atty., Minneapolis, Minn., for appellee in No. 79-1828.
Before LAY, HEANEY and HENLEY, Circuit Judges.
PER CURIAM.


1
The district court order removing petitioner Gordon Thompson as bankruptcy judge of the District of North Dakota was stayed by this court pending appeal on October 19, 1979, and is now before this court for review.


2
We have reviewed the briefs and record and have been assured that Thompson has sufficiently recovered his health to be present at a hearing and assist his counsel.  We therefore hold, in the exercise of our general supervisory authority, that it is in the interest of the administration of justice that Thompson be given a hearing, with the opportunity to supplement the record and call witnesses, on the charges made against him.  Thompson should notify the district court within seven days from the date of this order of whether he chooses to avail himself of the opportunity to be heard.


3
We find no basis in the record to compel recusation of the district court judges, who are vested with the power of removal by statute.  11 U.S.C. § 62(b).  In the interest of judicial economy, the district judges may appoint a magistrate to conduct the hearing and to make proposed supplemental findings of fact.  If the district judges choose, they may apply to the Chief Judge for the Circuit for appointment of the magistrate from outside the District of North Dakota to conduct the hearing.  Following the hearing and the preparation of the supplemental findings of fact, the district judges are to take whatever action they deem appropriate on the record.  The orderly administration of the bankruptcy court requires this matter be expedited and processed as soon as the court can do so, bearing in mind the opportunity for Thompson to have a full and fair hearing on the issues involved.


4
The cause is remanded to the district court for further proceedings in accordance with this opinion.